          Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                        for the                                            DEC O3 20i9
                                                           Southern District of California                                                 , • •1   C<°JuH T
                                                                                                                     cu.Hr: u~, u\::, 1 r,ic ,_ CALIFORNIA
                                                                                                                SOUl Hl.:h N   i.) 101   HIC1 01        DEPUTY
              In the Matter of the Search of                               )                                    BY
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                               Case No.
                                                                           )                         1
   Samsung Galaxy J7 cellular telephone with IMEI
           Number354255091865446
                                                                           )
                                                                           )
                                                                                                         9MJ5376
                                                                           )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr,werf)J, to be. searched and give its location) :
  ::,ee Attacnment A


located in the          Southern
                    - - - - - - - - District of - - - - -
                                                        California
                                                          - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                             Offense Description
        Title 8, United States Code §                 Bringing in of Illegal Aliens for Financial Gain and Without Presentation
        1324

         The application is based on these facts :
        See Attached Affidavit


           ~ Continued on the attached sheet
           0 Delayed notice of _ _ days (give exact ending date if more than 3
                                                                                                          - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the a ch




                                                                               Carlo Nazareno, Customs and Border Protection Officer
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                               Hon . William V. Gallo, U.S . Magistrate Judge
                                                                                                 Printed name and title
       Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.2 Page 2 of 12




 1                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2
           I, Carlo E. Nazareno, having been duly sworn, declare and state as follows:
 3
                                                  I
 4
                                         INTRODUCTION
 5
           1.     I make this affidavit in support of an application for a warrant to search one
 6
     Samsung Galaxy J7 cellular phone with IMEI number 354255091865446 (the "Target
 7
     Device"), and seize evidence of crimes, specifically violations of Bringing in Aliens
 8
     Without Presentation in violation of Title 8, United States Code, Section 1324(a)(2)(B)(iii),
 9
     and Bringing in Aliens for Financial Gain in violation of Title 8, United States Code,
10
     Section 1324(a)(2)(B)(ii) (the "Target Offenses").
11
           2.     The Target Device was seized from the vehicle of Defendant Nathan James
12
     Dooley at the time of his arrest for the Target Offenses on November 7, 2019, at the Otay
13
     Mesa California Port of Entry. The Target Device is currently in the possession of United
14
     States Customs and Border Protection ("CBP") as evidence and being held in CBP custody
15
     at 9495 Customshouse Plaza, San Diego, CA 92154.
16
           3.     This search of the Target Device supports an investigation and prosecution of
17
     Dooley for the Target Offenses. Based on the information below, there is probable cause
18
     to believe that a search of the Target Device, as described in Attachment A, will produce
19
     evidence of the Target Offenses, as described in Attachment B.
20
           4.     The following is based upon my experience and training, investigation, and
21
     consultation with other law enforcement agents and officers experienced in narcotics and
22
     immigration violations, including the Target Offenses. The evidence and information
23
     contained . herein was developed from interviews and my review of documents and
24
     evidence related to this case. Because I make this affidavit for the limited purpose of
25
     obtaining a search warrant for the Target Device, it does not contain all of the information
26
     known by me or other federal agents regarding this investigation, but only sets forth those
27
     facts believed to be necessary to establish probable cause.          Dates and times are
28
     approximate, and refer to Pacific Standard Time (PST) unless otherwise specified.
       Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.3 Page 3 of 12




 1                                              II
 2                      AFFIANT'S EXPERIENCE AND TRAINING
 3         5.    I am an Officer with the United States Customs and Border Protection (CBP)
 4 within the Department of Homeland Security. I have been a CBP Officer since June 18,
 5 2007 having completed the CBP Officer academy at the Federal Law Enforcement
 6 Training Center (FLETC) in Glynco, Georgia. As a result of my training and experience
 7 as a CBP Officer, I am familiar with federal criminal and immigration laws. My primary
 8 duties have been the enforcement of federal immigration and customs laws. As part of this
 9 training, I attended criminal investigation training that included course studies in, among
1O other things, criminal law, constitutional law, search and seizures, and courtroom
11 procedure.
12         6.    As a CBP Officer, I am a Federal Law Enforcement Officer within the
13 meaning of Rule 41 (b) of the Federal Rules of Criminal Procedure, that is, a government
14 agent engaged in the enforcement of the criminal laws of the United States, and thereby
15 authorized to request issuance of federal search and seizure warrants. As an Officer with
16 Customs and Border Protection, my responsibilities include the investigation of possible
17 violations of Immigration and Nationality laws (Title 8, United States Code), including
18 alien smuggling in violation of Title 8, United States Code, Section 1324, and related
19 offenses.
20         7.    My assignment includes investigations related to unlawful aliens and alien
21   smuggling. In the course of my duties, I have worked as the case agent, directing specific
22 alien smuggling and illegal entry investigations. I have worked as an officer at the San
23 Ysidro, California Port of Entry (POE), the Otay Mesa, California POE, and Tecate,
24 California POE.
25         8.    During my assignments, I have interviewed defendants and witnesses relative
26 to their illegal entry and alien smuggling. Through my observations and these interviews,
27 I have gained a working knowledge and insight into the normal operational habits of

28
                                                 2
      Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.4 Page 4 of 12




 1 unlawful aliens and alien smugglers, with particular emphasis on those who attempt to
 2 illegally enter or smuggle unlawful aliens into the United States from Mexico.
 3        9.     Through the course of my training, investigations, work experience, and
 4 conversations with other law enforcement personnel, I am aware that it is a common
 5 practice for alien smugglers to work in concert with other individuals, and they do so by
 6 utilizing cellular telephones, pagers and portable radios to maintain communications with
 7 co-conspirators in order to further their criminal activities. As a part of the San Ysidro
 8 Criminal Enforcement Unit (CEU), I have seen numerous telephones being used by load
 9 drivers to communicate with smugglers. Typically, load drivers transporting aliens within
10 the United States are in telephonic contact with co-conspirators immediately prior to and
11 following the entry of unlawful aliens into a load vehicle, at which time they receive
12 instructions on where and when to pick up the unlawful aliens and where to deliver them.
13        10.   Based upon my training and experience as a CBP Enforcement Officer, and
14 consultations with law enforcement officers, I submit the following:
15
16        a.    Alien smugglers will use cellular telephones because they are mobile and they
                have instant access to telephone calls, email, Internet, social media
17              applications, and text and voice messages.
18        b.    Alien smugglers will use cellular telephones because they are able to monitor
19              the progress of their illegal cargo while the conveyance is in transit.
20        C.    Alien smugglers and their accomplices will use cellular telephones because
21              they can easily arrange and/or determine what time their illegal cargo will
                arrive at predetermined locations within the United States.
22
          d.    Alien smugglers will use cellular telephones to direct drivers to synchronize
23
                an exact drop off and/or pick up time of their illegal cargo.
24
          e.    Alien smugglers will use cellular telephones to notify or warn their
25              accomplices of law enforcement activity, including the presence and location
26              of marked and unmarked units, as well as the operational status of Border
                Patrol checkpoints or Ports of Entry within the United States.
27
28
                                                3
       Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.5 Page 5 of 12



           f.     Alien smugglers will often use cellular phones and smart devices to guide
 1
                  illegal aliens who are crossing into the United States, providing them
 2                instructions as to where to go and what to do during a smuggling event. This
                  is often done from over watch positions on high ground in Mexico or at the
 3
                  border fence. This allows smugglers to remotely control the actions of the
 4                smuggled aliens, while insulating themselves from criminal prosecution.
 5         g.     Conspiracies involving alien smuggling often generate many types of
 6                evidence including, but not limited to, cellular phone-related evidence such as
                  voicemail messages referring to the arrangements of travel and payment,
 7                names, photographs, text messages, and phone numbers of co-conspirators.
 8
           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 9
     modules, are smart cards that store data for cellular telephone subscribers. Such data
10
     includes user identity, location and phone number, network authorization data, personal
11
     security keys, contact lists and stored text messages. Much of the evidence generated by a
12
     smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
13
     been utilized in connection with that telephone.
14
           12.    In preparing this affidavit, I have conferred with other agents and law
15
     enforcement personnel who are experienced in the area of alien smuggling investigations,
16
     and the opinions stated herein are shared by them. Based upon my training and experience
17
     as a CBP Enforcement Officer, and consultations with law enforcement officers
18
     experienced in smuggling investigations, and all the facts and opinions set forth in this
19
     affidavit, I have learned that cellular/mobile telephones often contain electronic records,
20
     phone logs and contacts, voice and text communications, and data such as emails, text
21
     messages, chats and chat logs from various third-party applications, photographs, audio
22
     files, videos, and location data. This information can be stored within disks, memory cards,
23
     deleted data, remnant data, slack space, and temporary or permanent files contained on or
24
     in the cellular/mobile telephone. Specifically, based upon my training and education, I
25
     have learned that searches of cellular/mobile telephones associated with smuggling
26
     investigations yield evidence:
27
28
                                                  4
       Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.6 Page 6 of 12



           a.    tending to identify attempts to smuggle aliens from Mexico into the United
 1
                 States;
 2
 3         b.    tending to identify accounts, facilities, storage devices, and/or services-such
                 as email addresses, IP addresses, and phone numbers-used to facilitate the
 4
                 smuggling of aliens from Mexico into the United States;
 5
 6         C.    tending to identify co-conspirators, criminal associates, or others involved in
                 the smuggling of aliens from Mexico into the United States;
 7

 8         d.    tending to identify travel to or presence at locations involved in the smuggling
 9               aliens from Mexico into the United States, such as stash houses, load houses,
10               or delivery points;

11
           e.    tending to identify the user of, or persons with control over or access to,
12               cellular/mobile telephone(s); and/or
13
           f.    tending to place in context, identify the creator or recipient of, or establish the
14
                 time of creation or receipt of communications, records, or data involved in the
15               activities described above.
16
                                                   III
17
                              STATEMENT OF PROBABLE CAUSE
18
           13.   On November 7, 2019 at approximately 8:28 p.m., Dooley applied for
19
     admission to enter the United States at the Otay Mesa, California Port of Entry from
20
     Tijuana, Mexico via the vehicle primary lanes. Dooley was the driver and sole visible
21
     occupant of a white Ford cargo van bearing California plates.           Dooley presented a
22
     California Driver's License, and stated that he went to Mexico to watch "Lucha Libre."
23
     Dooley told the Customs and Border Protection Officer (CBPO) that he hadnothing to
24
     declare and that he was traveling to Mira Loma, California. The CBPO queried Defendant
25
     in the CBP database and received a computer-generated message for a Protection Order.
26
     Defendant was sent to secondary inspection.
27
28
                                                   5
      Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.7 Page 7 of 12




 1         14.      In secondary, CBPOs screened the cargo van with an X-ray device and noticed
 2 anomalies within the floor of the vehicle. There, CBPOs found a non-factory compartment
 3 that was built within the floor and was covered by carpet. After removing the carpet, two
 4 individuals were discovered hidden within the non-factory compartment. Those individuals
 5 were both determined to be citizens of China without a legal right to enter or remain in the
 6 United States. Dooley was placed under arrest, and the Target Device was seized pursuant
 7 to his arrest.
 8         15.      During video recorded interviews, the Chinese Nationals said they were
 9 paying $8,000 and $43,000 to be smuggled into the United States, and that they were going
1O to Los Angeles and New York.
11         16.      Based on my experience investigating alien smugglers, Dooley may have used
12 the Target Device to, for example, coordinate with other co-conspirators regarding the
13 purpose of his travel to Tijuana on or about November 7, 2019, when they would bring the
14 Material Witness to the vehicle, the location of the vehicle, and where Dooley would go
15 once the Material Witness was in the vehicle's non-factory compartment.
16         17.      Based on my experience and training, consultation with other law
17 enforcement officers experienced in alien smuggling investigations, and all the facts and
18 opinions set forth in this affidavit, I further believe that information relevant to the alien
19 smuggling activities and her co-conspirators, such as recent calls made and received,
20 telephone numbers, contact names, electronic mail ( email) addresses, appointment dates,
21 text messages, email messages, messages and posts from social networking sites, pictures,
22 and other digital information may be stored in the memory of the Target Device and may
23 identify other persons involved in alien smuggling activities.
24         18.      Alien smuggling conspiracies require intricate planning and coordination.
25 This often occurs days, weeks, or even months prior to the actual smuggling of aliens into
26 the United States. Co-conspirators communicate with one another in efforts to ensure
27 success in getting their valuable cargo to its destination within the United States. Given
28
                                                  6
       Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.8 Page 8 of 12




 1 this, I request permission to search the Target Device for items listed in Attachment B
 2 beginning on October 7, 2019, up to and including November 7, 2019.
 3                                                 III
 4                                       METHODOLOGY
 5         19.    It is not possible to determine, merely by knowing the cellular telephone ' s
 6 make, model and serial number, the nature and types of services to which the device is
 7 subscribed and the nature of the data stored on the device. Cellular devices today can be
 8 simple cellular telephones and text message devices, can include cameras, can serve as
 9 personal digital assistants and have functions such as calendars and full address books and
1O can be mini-computers allowing for electronic mail services, web services and rudimentary
11 word processing. An increasing number of cellular service providers now allow for their
12 subscribers to access their device over the internet and remotely destroy all of the data
13 contained on the device. For that reason, the devices may only be powered in a secure
14 environment or, if possible, started in "flight mode," which disables access to the network.
15 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
16 equivalents and store information in volatile memory within the device or in memory cards
17 inserted into the devices. Current technology provides some solutions for acquiring some
18 of the data stored in some cellular telephone models using forensic hardware and software.
19 Even if some of the stored information on the device may be acquired forensically, not all
20 of the data subject to seizure may be so acquired. For devices that are not subject to
21   forensic data acquisition or that have potentially relevant data stored that is not subject to
22 such acquisition, the examiner must inspect the device manually and record the process
23 and the results using digital photography. This process is time and labor intensive and may
24 take weeks or longer.
25         20.    Following the issuance of this warrant, I will collect the Target Device and
26 subject it to analysis. All forensic analysis of the data contained within the Target Device
27 and its memory card will employ search protocols directed exclusively to the identification
28 and extraction of data within the scope of this warrant.
                                                   7
        Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.9 Page 9 of 12




 1         21.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within ninety (90) days of
 5 the date the warrant is signed, absent further application to this court.
 6 II
 7 II
 8 II
 9 II
10 II
11 II
12 II
13 II
14 II
15 II
16 II
17 II
18 II
19 II
20 II
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II
                                                  8
     Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.10 Page 10 of 12




 1                                               IV
 2                                        CONCLUSION
 3        22.    Based on all of the facts and circumstances described above, my training and
 4 experience, and consultations with other law enforcement officers, there is probable cause
 5 to conclude that Dooley utilized the Target Device to facilitate the smuggling of unlawful
 6 aliens in violation of Title 8, United States Code, Section 1324. Because the Target Device
 7 was promptly seized during the investigation of Dooley's smuggling activities and has been
 8 securely stored, there is probable cause to believe that evidence of illegal activities
 9 committed by Dooley continues to exist on the Target Device. As stated above, the date
10 range for this search is from October 7, 2019 through November 7, 2019.
11        23.    Based upon my experience and training, consultation with other agents in
12 narcotics investigations, consultation with other sources of information, and the facts set
13 forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
14 herein) are likely to be found in the property to be searched described in Attachment A
15 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
16 authorizing me, or another federal law enforcement agent specially trained in digital
17 evidence recovery, to search the items described in Attachment A, and seize the items listed
18 in Attachment B.
19
20
21
22
23                                         Customs and Border Protection

24
25
          Sworn to and subscribed before me this __   3__ day of December, 2019.
26
27
                                           HON. WILLIAM V. GALLO
28                                         UNITED STATES MAGISTRATE JUDGE
                                                 9
Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.11 Page 11 of 12




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

      The property to be searched in connection with an investigation of violations
of Title 8, United States Code, Sections 1324(a)(2)(B)(ii) and (iii), Bringing in
Aliens Without Presentation and Bringing in Aliens for Financial Gain, is a Samsung
Galaxy J7 cellular phone with IMEI number 354255091865446 (the "Target
Device").

      The Target Device is currently in the possession of the United States Customs
and Border Protection as evidence and being held at 9495 Customshouse Plaza, San
Diego, CA 92154.
 Case 3:19-mj-05376-WVG Document 1 Filed 12/03/19 PageID.12 Page 12 of 12




                                   ATTACHMENT B

      Authorization to search Target Device described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the Target Device for evidence
described below. The seizure and search of the Target Device shall follow the search
methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be
electronic records, communications, and data such as emails, text messages, chats,
and chat logs from various third-party applications, photographs, audio files, videos,
and location data, for the period of October 7, 2019 to November 7, 2019:

      a.     tending to identify attempts to smuggle aliens from Mexico into the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or
             services-such as email addresses, IP addresses, and phone numbers-
             used to facilitate the smuggling of aliens from Mexico into the United
             States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in the smuggling of aliens from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             smuggling aliens from Mexico into the United States, such as stash
             houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, cellular/mobile telephone(s); and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above.

which are evidence of violations of Title 8, United States Code, Sections
1324(a)(2)(B)(ii) and (iii), Bringing in Aliens Without Presentation and Bringing in
Aliens for Financial Gain.
